Citation Nr: 0606751	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  00-12 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active military duty from March 1963 to 
March 1965.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in October 2003 to the Department of Veterans Affairs 
(VA) Regional Office in Boston, Massachusetts (RO) for 
additional development, to include an attempt to obtain 
additional service records.  The case is again before the 
Board for adjudication.


FINDING OF FACT

The veteran did not engage in combat with the enemy, and 
there is no credible evidence of a sufficient stressor to 
support a diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  Nevertheless, in 
April 2003, the RO sent the veteran a letter in which he was 
informed of the requirements needed to establish entitlement 
to service connection.  In accordance with the requirements 
of the VCAA, the letter informed the veteran what evidence 
and information he was responsible for and the evidence that 
was considered VA's responsibility.  The letter explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
No additional private medical evidence was received from the 
veteran.  Several VA attempts to obtain additional 
information related to the veteran's military service 
records, including requests to the United States Armed 
Services Center for Research of Unit Records (CURR) (now 
known as the U.S. Army and Joint Services Records Research 
Center) and the National Archives, have been unsuccessful.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  Under the facts of this case, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate his claims."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Based on this record, the Board finds 
that VA's duty to notify has been satisfied.  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although 
there is no nexus opinion on file on whether the veteran 
has PTSD due to service, none is required in this case.  
Such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence 
to decide the claim, but contains competent evidence of 
diagnosed PTSD; establishes a verified service stressor; 
and indicates that the claimed disability may be 
associated with the in-service stressor.  38 C.F.R. 
§ 3.159(c)(4).  Because not all of these conditions have 
been met, as will be discussed below, a VA examination is 
not necessary with regard to the issue on appeal.  The 
Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).



Analysis

The veteran's service medical records, including his December 
1964 separation medical history and medical examination 
reports, do not reveal any complaints, findings, or diagnoses 
of psychiatric disability, including PTSD.  

The initial post-service reference to PTSD was on VA 
evaluation in November 1998, at which time PTSD was 
diagnosed.  Service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).

With regard to the second PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b)(West 
2002); 38 C.F.R. § 3.304.  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to combat, 
the veteran's lay testimony regarding the reported stressor 
must be accepted as conclusive evidence as to its actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166  (1996).  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD, such as in this 
case, does not 
suffice to verify the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

In this case, the veteran's service records do not show any 
evidence that he engaged in combat, and there is no evidence 
that he was awarded any medal indicative of combat.  In fact, 
the veteran has not contended that he was awarded a combat 
medal.  His military occupational specialty while in Korea 
was as a military policeman.  Because the veteran's service 
records were provided by an agency of the U.S. Government, 
reliance upon them is consistent with the well-recognized 
reliance placed by VA upon service department determinations.  
38 C.F.R. §§ 3.203(a), (c) (1998); cf. Sarmiento v. Brown, 7 
Vet. App. 80, 83 (1994); Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  Based on the available records, the Board finds 
no objective evidence that the veteran served in combat; and, 
therefore, the provisions of 38 U.S.C.A. § 1154 are not 
applicable in this case.

In order to establish service connection for a veteran who 
has no combat experience, as here, there must be independent 
evidence of record to corroborate the veteran's statement as 
to the occurrence of a claimed stressor.  See Doran, 6 Vet. 
App. at 288-89.  The veteran's lay statements alone are not 
enough to establish the occurrence of an alleged stressor.  
See Moreau, 9 Vet. App. at 395; Dizoglio, 9 Vet. App. at 166.   

The veteran has contended that, in his job investigating 
vehicle accidents, he saw the immediate aftermath of 
accidents in which people had been decapitated; he also saw a 
young girl who had been run over and crushed by an American 
water trailer.  Despite VA's written attempts to verify the 
veteran's stressors, including requests for records from the 
CURR and the National Archives, no record corroborating any 
of these reported stressors has been obtained.  It was noted 
by the CURR in August 2002 that United States Army Unit 
records seldom contain information about civilian incidents.

Consequently, because the veteran's service stressors cannot 
be verified, the elements needed to warrant entitlement to 
service connection for PTSD have not been shown and service 
connection for PTSD must be denied.  

With respect to the testimony of the veteran and his sister 
at the personal hearing before the undersigned at the RO in 
May 2003, as well as the veteran's statements in support of 
his claim, such testimony and statements are not competent 
evidence to establish the etiology of a disability.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
A layperson is not competent to make a determination that a 
particular disability is the result of service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

In summary, because there is no medical evidence in service 
of PTSD and there is no medical nexus opinion linking PTSD to 
service, the preponderance of the evidence is against the 
veteran's claim.  Consequently, the doctrine of reasonable 
doubt is not for application, and service connection for PTSD 
is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for PTSD is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


